PER CURIAM:
Lionni Tjakra, a native and citizen of Indonesia, petitions for review of an order of the Board of Immigration Appeals (“Board”) affirming, without opinion, the immigration judge’s denial of her requests for asylum, withholding of removal, and protection under the Convention Against Torture.
In her petition for review, Tjakra challenges the immigration judge’s determination that she failed to establish her eligibility for asylum. To obtain reversal of a determination denying eligibility for relief, an alien “must show that the evidence she presented was so compelling that no reasonable factfinder could fail to find the requisite fear of persecution.” INS v. Elias-Zacarias, 502 U.S. 478, 483-84, 112 S.Ct. 812,117 L.Ed.2d 38 (1992). We have reviewed the evidence of record and conclude that Tjakra fails to show that the evidence compels a contrary result. Accordingly, we cannot grant the relief that she seeks.
Additionally, we uphold the immigration judge’s denial of Tjakra’s request for withholding of removal. “Because the burden of proof for withholding of removal is higher than for asylum — even though the facts that must be proved are the same — an applicant who is ineligible for asylum is necessarily ineligible for withholding of removal under [8 U.S.C.] § 1231(b)(3).” Camara v. Ashcroft, 378 F.3d 361, 367 (4th Cir.2004). Because Tjakra fails to show that she is eligible for asylum, she cannot meet the higher standard for withholding of removal.*
Accordingly, we deny the petition for review. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

PETITION DENIED


 Tjakra also challenges the immigration judge’s denial of her request for protection under the Convention Against Torture. Because she failed to raise this claim before the Board, we find that it is now waived. See Farrokhi v. INS, 900 F.2d 697, 700 (4th Cir.1990) ("[A]n alien who has failed to raise claims during an appeal to the [Board] has waived his right to raise those claims before a federal court on appeal of the [Board]'s decision.”).